Citation Nr: 0912488	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-33 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for postoperative residuals 
of a teratoma cyst removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The Veteran had active service from April 1944 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO rating decision that 
denied service connection for postoperative residuals of a 
teratoma cyst removal (claimed as a spine condition).  The 
Veteran provided testimony at a personal hearing at the RO in 
May 2007.  

In October 2008, the Veteran filed claims for entitlement to 
service connection for asbestosis and for entitlement to 
nonservice-connected pension benefits.  Those claims are not 
before the Board at this time and are referred to the RO for 
appropriate action.  


FINDING OF FACT

The Veteran's current postoperative residuals of a teratoma 
cyst removal began during active service.  


CONCLUSION OF LAW

Postoperative residuals of a teratoma cyst removal were 
incurred in active service.  38 U.S.C.A. 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  In light of the fully favorable 
decision as to the issue of entitlement to service connection 
for postoperative residuals of a teratoma cyst removal, the 
Board finds that no further discussion of VCAA compliance is 
warranted.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has postoperative residuals of a 
teratoma cyst removal that are related to service.  The 
Veteran specifically reports that he fell on his spine and 
the lower part of his tailbone while aboard ship and that he 
later developed a bump that started to bleed.  He argues that 
even though the operation was a success, he has suffered pain 
in that area for more than 50 years.  

His service treatment records indicate that he was treated 
for a teratoma cyst.  A July 1945 treatment entry noted that 
for the past six or seven months, the Veteran had been 
bothered by tenderness and pain in the region of the coccyx.  
He reported that the area would at various times swell and 
drain.  It was noted that the Veteran was operated on for the 
same condition three months earlier.  The examiner reported 
that there was a small cauliflower growth at the tip of the 
coccyx with some surrounding induration and tenderness.  The 
examiner stated that the examination was otherwise 
essentially negative.  The diagnosis was cyst, teratoma, 
inflamed.  Another July 1945 entry, the next day, indicated 
that an operation was performed and that the Veteran 
underwent an elliptical incision excising the cyst.  It was 
noted that the wound was packed and that the findings showed 
a teratoma cyst.  

Subsequent July 1945 and August 1945 treatment entries 
indicated that the Veteran received follow-up treatment, that 
silver nitrate was applied, and that he was doing well.  The 
January 1946 separation examination report noted that the 
Veteran had an inflamed teratoma cyst in July 1945.  There 
were notations that the skin; spine and extremities; and 
abdomen and pelvis; evaluations were all normal.  

The first post-service evidence of record of any 
postoperative residuals of a teratoma cyst removal is in 
October 2006, more than six decades after the Veteran's 
separation from service.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  

An October 2006 VA skin diseases examination report noted 
that the Veteran's claims file was reviewed.  The examiner 
stated that he did not see any way that a problem handled 
surgically in 1945 could be causing severe pain 
intermittently of somewhat recent onset.  The examiner 
reported that the Veteran admitted that he was only 
interested in getting money compensation.  The examiner 
indicated that the "[Veteran's] current problem, "pain", 
[was] not caused by or a result of the tailbone cyst he had 
surgically treated in 1945."  

A May 2007 VA spine examination report indicated that the 
Veteran's claims file was reviewed.  It was noted that the 
Veteran had a cyst, which was described as a teratoma, 
removed from the tip of his coccyx while in the military in 
July 1945.  The Veteran reported that he had suffered from 
pain ever since that time whenever he would sit for more than 
an hour.  He stated that if he drove, flew in an airplane, or 
just sat for more than an hour, the pain would flare up.  He 
reported that, otherwise, he had no pain.  The Veteran 
indicated that when he would have the pain, he would get up 
and walk around, and the pain would disappear.  He related 
that he had never seen a health care provider for the 
disorder and that he had never taken medication or undergone 
X-rays for the disorder.  It was noted that there was no 
radiation of the pain.  The Veteran related that he had not 
worked for thirty years and that there was no occupational 
history.  He indicated that there was no impact on his 
activities of daily living, except for the sitting noted 
above and problems relating to sitting.  It was reported that 
there were no motor or sensory symptoms in the lower 
extremities and that the Veteran had never been incapacitated 
for the problem.  

The examiner indicated that the Veteran walked ninety feet 
from the waiting room to the examining room with a normal 
station and gait, without assistive devices.  The examiner 
stated that the muscle strength in the Veteran's lower 
extremities was good, measuring 5/5, and that there was no 
abnormality to light touch or deep touch in the lower 
extremities.  It was noted that the straight leg raising test 
was negative, bilaterally.  The examiner reported that there 
was no tenderness to palpation of the Veteran's coccyx, 
either externally or via the rectal examination.  As to range 
of motion of the Veteran's thoracolumbar spine, the examiner 
indicated that forward flexion was from 0 to 90 degrees and 
that extension was from 0 to 30 degrees.  The examiner 
indicated that left and right lateral flexion was 0 to 30 
degrees and that left and right lateral rotation was also 
from 0 to 30 degrees.  The examiner indicated that there was 
no pain on testing for range of motion and that three 
repetitive motions of the thoracolumbar spine did not change 
the measured range of motion because of pain, fatigue, 
incoordination, weakness, or endurance.  The examiner 
indicated that the only flare-ups occurred when the Veteran's 
was sitting and that there was no objective evidence of any 
painful motion, spasm, weakness, or tenderness.  

The diagnosis was status post cyst teratoma removal and 
residual thereof.  The examiner indicated that the Veteran 
stated that he had suffered intermittent pain since he had 
the cyst removed, that he did have surgery in that area, and 
that such was a very unusual symptom.  The examiner commented 
that it was "[his] opinion that it [was] at least as likely 
as not that the Veteran's pain that he [experienced] when 
sitting for prolonged periods (more than 2 hours) [was] 
caused by or [was] a result of his surgery for his cyst 
teratoma while he was in the service."  The examiner stated 
that it was likely that the Veteran had some type of 
traumatic arthritis related to the surgery.  In a May 2007 
addendum, the examiner indicated that an X-ray of the coccyx 
showed no pathology.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board notes that the examiner at the October 2006 VA skin 
diseases examination indicated that he did not see any way 
that a problem handled surgically in 1945 could be causing 
severe pain intermittently of somewhat recent onset.  The 
examiner specifically stated that the "[Veteran's] current 
problem, "pain", [was] not caused by or a result of the 
tailbone cyst he had surgically treated in 1945."  The Board 
observes, however, that although the examiner reviewed the 
Veteran's claims file, he apparently did not perform any type 
of physical examination of the Veteran.  The examiner did not 
provide a diagnosis, or indicate that there was no diagnosis, 
and did not evaluate or discuss any of the Veteran's current 
symptoms other than a reference to pain.  Given such 
circumstances, the VA examiner's opinion has less probative 
value in this matter.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  

Conversely, the Board observes that the examiner at the May 
2007 VA spine examination reviewed the claims file, performed 
a physical examination on the Veteran, and provided a 
diagnosis of status post cyst teratoma removal and residual 
thereof.  The examiner stated that that it was "[his] 
opinion that it [was] at least as likely as not that the 
Veteran's pain that he [experienced] when sitting for 
prolonged periods (more than 2 hours) [was] caused by or 
[was] a result of his surgery for his cyst teratoma while he 
was in the service."  The Board observes that the examiner 
reported that it was likely that the Veteran had some type of 
traumatic arthritis related to the surgery.  The Board notes, 
however, that in a May 2007 addendum, the examiner indicated 
that an X-ray of the coccyx showed no pathology.  The Board 
observes that the May 2007 VA examiner's opinion was based on 
a review of the claims file as well as a physical examination 
of the Veteran.  The examiner also provided at least some 
rationale for his opinion.  Therefore, the Board finds that 
the May 2007 VA examiner's opinion is the most probative in 
this matter.  See Wensch v. Principi, 15 Vet. App. 362 
(2001).  

The Board observes that the Veteran's service treatment 
records indicate that he underwent a removal of a teratoma 
cyst and that he was treated for subsequent residuals.  A VA 
examiner, as noted above, has specifically diagnosed 
postoperative residuals of a teratoma cyst removal and has 
essentially related that disorder to the Veteran's period of 
service.  

After considering all the evidence, the Board finds that the 
Veteran has current postoperative residuals of a teratoma 
cyst removal which began during his active service.  
Postoperative residuals of a teratoma cyst removal were 
incurred in active service, warranting service connection.  
The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has 
been considered in making this decision.


ORDER

Service connection for postoperative residuals of a teratoma 
cyst removal is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


